DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 7-8, 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miale et al (USPN 3,583,903), referred to herein as 'Miale'.
Regarding Claim 1, Miale discloses the making of a sulfur-zeolite composite, wherein an excess of powdered sulfur was blended with crystalline sodium aluminosilicate NaX in a test tube, and that the composite was heated to effect combination while excess Sulfur was driven off (Example 9). Further, Miale discloses that the extent of this sulfactivation treatment should be sufficient to incorporate 0.5 to 15 weight percent sulfur into the catalyst (Col 2, lines 59-61). This meets the limitations of Claim 1, in which a radionuclide absorbent comprising a sulfur-zeolite composite in which sulfur is dispersed in pores of zeolite, wherein the sulfur-zeolite composite comprises 1 to 25 wt% of sulfur on the basis of the total weight of the composite.
Further regarding Claim 1, Miale does not disclose that the sulfur-zeolite composite shows no X-ray diffraction peak corresponding to elemental sulfur; however, the product of Miale is disclosed to be thermally treated at a temperature between 50 and 700 °C for about an hour (Col 5, lines 46-47), which is the same method for making the composite of the instant invention ([0047] – [0049] of the instant specification). As such, given that both the sulfur-zeolite composite as disclosed by Miale and the sulfur-zeolite composite of the instant invention are made by the same process, and that Miale discloses that excess sulfur is driven off during heating, the sulfur-zeolite composite of the prior art and the instant invention must necessarily have the same properties, i.e. showing no X-ray diffraction peak corresponding to elemental sulfur. Products made by the same process cannot have mutually exclusive properties – see MPEP 2112.01.
Further regarding Claim 1, the recitation in the claims that the radionuclide absorbent is used to absorb a radionuclide is merely an intended use. Intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. In the instant case, said intended use language imparts structure on the claimed product, in that it requires the composite to be capable of absorbing a radionuclide. Given that the product of the prior art discussed above is made by the same process as the instant invention and therefore must have the same properties, the prior art product must also be capable of absorbing a radionuclide, as products made by the same process cannot have mutually exclusive properties. Therefore, the prior art meets the claim limitation.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miale discloses the use of a NaX aluminosilicate zeolite as discussed above.
Regarding Claim 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miale discloses the extent of this sulfactivation treatment is sufficient to incorporate 0.5 to 15 weight percent sulfur into the catalyst (Col 2, lines 59-61). Further, the use of the composite of the prior art to adsorb cesium radionuclides pertains to intended use, and as such is treated in the same way as the intended use language discussed in the rejection of Claim 1. See Claim 1 rejection.
Regarding Claim 8, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miale discloses the use of a NaX aluminosilicate zeolite as discussed above.
Regarding Claim 11, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miale discloses that, in the making the inventive composite, the composite was heated to effect combination while excess Sulfur was driven off (Example 9). This is considered sublimation through thermal treatment of sulfur and zeolite.

Claim Rejections - 35 USC § 103
Claim(s) 3-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miale et al (USPN 3,583,903), referred to herein as 'Miale'.
Regarding Claims 3-4, the prior art meets the limitations of Claim 1 as shown above. Further, Milele discloses the loading of sulfur in the sulfur-zeolite composite to be 0.5-15% sulfur. This overlaps with and makes obvious the range claimed by Claims 3-4.
Regarding Claims 9, the prior art meets the limitations of Claim 1 as shown above. Further, Milele discloses the loading of sulfur in the sulfur-zeolite composite to be 0.5-15% sulfur. This overlaps with and makes obvious the range claimed by Claims 3-4. Further, the use of the composite of the prior art to adsorb cesium and strontium radionuclides pertains to intended use, and as such is treated in the same way as the intended use language discussed in the rejection of Claim 1. See Claim 1 rejection.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miale et al (USPN 3,583,903), referred to herein as 'Miale', in view of Chu et al (EP 0180308 A1) referred to herein as ‘Chu’.
Regarding Claim 10, the prior art discloses the limitations of Claim 1 as shown above. Further, while Miale discloses the use of an NaX aluminosilicate, it does not disclose the use of a CHA-type zeolite. However, zeolites having chabazite (CHA) frameworks are known in the art to be effective radioactive treatment materials. For example, Chu discloses the use of NaX- and chabazite-type zeolites in the use of treatment of alkaline liquors with radioactive strontium and cesium (Passage beginning “Inorganic ion exchangers…”). 
Given this, one of ordinary skill in the art would have found it obvious to substitute the NaX-type zeolite as disclosed by Miale for a CHA-type zeolite as disclosed by Chu, as both NaX and CHA zeolites are known in the art as effective materials for treatment of radioactive cesium and strontium, and as such a substitution would yield predictable results to one of ordinary skill in the art, i.e. an effective radioactivity-reducing material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 as rejected by all other previously cited prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736